lNlPORTANT NOT|CE
NOT TO BE PUBL|SHED OP|N|ON

TH|S OPlNlON lS DES|GNATED “NOT TO BE PUBL|SHED.”
PURSUANT TO THE RULES OF ClVlL PROCEDURE
PROIV|ULGATED BY THE SUPREME COURT, CR 76.28(4)(€),
TH|S OPlNlON lS NOT TO BE PUBL|SHED AND SHALL NOT BE
ClTED OR..USED AS BlNDlNG PRECEDENT lN ANY OTHER
CASE lN ANY_COURT OF TH|S STATE; HOWEVER,
UNPUBL|SHED KENTUCKY APPELLATE DEC|S|ONS,
RENDERED AFTER .lANUARY 1, 2003, MAY BE ClTED I_-'OR
CONS|DERAT|ON BY THE COURT lF THERE lS NO PUBL|SHED
OP|N|ON THAT"WOULD ADEQUATELY-ADDRESS THE lSSUE
BEFORE THE COURT. OP|NIONS ClTED FOR CONS_|DERATION
-BY THE COURT SHALL BE SET OUT AS AN UNPUBL|SHED `
DEC|S|ON lN THE F|LED DOCUMENT AND A COP_Y OF THE
ENT|RE DEC|S|ON SHALL BE TEND_ERED ALO`NG WlTH THE
DOCUMENT TO THE COURT AND ALL PART|ES TO THE
ACTION.

RENDERED: AUGUST 24, 2017
NOT TO. BE PUBLISHED

§upreme' Tnurf of Henfnckg

2016-SC-000292-MR

DENNIS SILLS ` APPELLANT

ON APPEAL FROM CHRISTIAN CIRCUIT COURT
V. HONORABLE ANDREW C. SELF, JUDGE
NO. 13-CR-00675

COMMONWEALTH OF KENTU_CKY APPELLEE

MEMORANDUM OPINION OF THE -_COURT
AFFIRMING
_ A Christian County jury found Dennis Sills guilty of murder. Consistent

with the jury’s sentencing recommendations, the trial court fixed his sentence
at thirty-five years’ imprisonment v

Sills now appeals as a matter of right, Kentucky Constitution § 1 10(2](b)',
arguing that the trial court erred by admitting improper evidence of his prior
bad acts. For`the reasons set forth below, We affirm the trial court.

I. BACKGROUND

Dennis Sills and Lisa Roach began dating in 2009. After about a year
together, the two began to fight, and their relationship Was on-aga_in-off-again.
_ Over the next three years, Sills physically abused Roach and stated on multiple

occasions that he would kill her. In August 2013, Roach fled the Hopkinsville

mobile home that she and her two children shared with Sills and moved to
Mississippi. 'I\)vo months later, on October 1 l, 2013, she returned in order to
transfer title of property that remained in Kentucky. That night, Sills’s
neighbor, Phillis Gardner, heard Sills yell, ‘fI need your help, Miss Phillis. l
need you, you’ve got to help me!” When she went to his mobile home and
asked him what was wrong, he replied, “I’ve done shot Lisa.”

Gardner testified that when she and her daughter arrived at Sills’s
mobile home, Sills told them, “Well, she bit me,” and showed the women a bite
mark on his chest and a bloody bite'mark on his wrist. Gardner approached\ l
Sills’s front door, where she saw Lisa Roach’s body lying on the-floor. Gardner
told her daughter to call 91 l. While waiting for emergency services, Sills
admitted to Gardner and her daughter that he shot Roach with his ritle. Sills
_ also left multiple messages on his employer’s answering machine admitting
that he had killed Roach. When police arrived, they found Roach dead with
bullet wounds to the back of her head, her chest, and her right flank. Upon
searching the mobile home, police found a .22 caliber rifle and two .2`2 caliber
“spent” shell casings. This was the weapon determined to have been used by
Sills to shoot Roach. No other weapons were discovered at the scene. Sills was
charged with murder, and these proceedings commenced. We set forth

additional facts as necessary below.

II. ANALYSIS

' A. The trial court did not err by admitting evidence of Sills’s prior
instances of domestic violence.

Prior to trial, the Commonwea_lth provided notice to Sills’s counsel,
pursuant to Kentucky Rule of Evidence (KRE) 404(0), that it intended to
introduce KRE 404(b] evidence of other crimes, wrongs, and acts. KRE 404(b)
provides, in pertinent part:

Evidence of other crimes, wrongs, or acts is not admissible to prove the

character of a person in order to show action in conformity therewith. lt

may, however, be admissible:

(l] If offered for some other purpose, such as proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident; . . . .
At a pretrial conference, Sills objected to all of the Commonwealth’s KRE 404(b)
evidence, and the trial court overruled that objection. We review the trial
court’s application of KRE 404(b) for an abuse of discretion. Driver v.
Commonwealth, 361 S.W.3d 877, 883 (Ky. 2012).

The Commonwealth introduced evidence at trial that, at some' time
during their relationship_which began in 2009 and ended in 2013_Si11s:
grabbed Roach by the arm, leaving bruises;1 grabbed her by the throat; broke a
beer bottle on a table in front of Roach to scare her; tripped Roach and verbally

abused her; and jumped on Roach, while holding a gun to her head. Sills

argues, based on this Court’s decision in Bames v. C'ommonwealt}'r 794 S.W.2d
1 At trial, only this instance was dated, having occurred on New Year’s Eve,
20 10. ` .

' 3

165 (Ky. 1990], that the trial court’s decision to admit the preceding evidence
was in error.
ln Bames, this Court held that the trial court erred by admitting
evidence that the defendant had hit his wife_ seven‘years before killing her, and
l had grabbed her and dragged her down an alley four years before killing her.
Id. at 169. There, we reasoned that “[a]cts of physical violence, remote in time,
prove little with regard to intent, motive, plan or scheme; have little relevance
other than establishment of a general disposition to commit such acts; and the
prejudice far outweighs any probative value in such evidence.” Id. The present
matter is distinguishable from Bames. As we noted in Driver, “Bames does not
suggest that there is any demarcation point by which remoteness is to be
judged.” 361 S.W.3d at 684. Thus, the fact that Sills’s prior acts occurred
sometime during the four years before he murdered Roach is not dispositive.
In order for evidence to be admissible at trial, it must be relevant, KRE
402. Evidence is relevant if it has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” KRE 401. “Although
relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of undue prejudice . . . .i’ KRE 403. Sills’S and
Roach’s entire relationship lasted four years, and the abusive behavior
occurred throughout the last three years of their relationship Sills’s defense
was that he acted in self-defense. Evidence of his abuse of Roach was, thus, _

relevant to show intent and that he did not act in self-defense. Becau'se these

acts of abuse occurred relatively close in time to the murder, and at least one
involved threatening use of a gun, we cannot say, as a matter of law, that the
prejudicial effect outweighed the ev-idence’s probative value. Therefore we hold
that the trial court’s admission of evidence of Sills’s prior instances of domestic
violence was not erroneous. v

B. The trial court did not err by admitting evidence of threats Sills made
to Roach.

In addition to the above-noted instances of domestic violence, the
Commonwealth elicited testimony that Sills had threatened to kill Roach on
numerous occasions. At a New Year’s Eve party in 2010, Sills stated_that, “One_
day, l’m going to have to kill that bitch.” Roach’s son testified that he heard
Sills tell his mother, “I’m going to have to kill you one day.” In another
instance, Sills told Roach that he would kill her if she ever left him.

“Generally, evidence of prior threats and animosity of the defendant
against the victim is admissible as evidence of motive, intent or identity ; . . .”
Davis v. Commonwealth, 147 S.W.3d 709, 722 (Ky. 2004). “It has long been a
rule in this jurisdiction that threats against the victim of a crime are probative
of the defendant’s motive and intent to commit the crime . . '. .” Sherroan v.
Commonwealth, 142 S.W.3d 7, 18 (Ky. 2004]. We noted above that Sills
claimed that he acted in self-defense. As With evidence of physical abuse,
evidence of Sills’s prior threats demonstrated intent and was relevant to refute
his claim of self-defense. _ An analysis under KRE 404(b) “will be left to the trial

court’s sound discretion depending upon the facts of the individual case.”

_Driver, 361 S.W.3d at 884. We discern no abuse of that discretion, and hold
that the trial `cour.t’s ruling was not in error.
rn.` coNcLUsron .
For the foregoing reasons, the judgment of the Christian Circuit Court in
this matter is affirmed;

All sitting. All concur.

COU_NSEL FOR APPELLANT:
Robert Chu'ng-Hua Yang

Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Micah lBrandon Roberts
Assistant Attorney General